Shelton Funds 44 Montgomery Street, Suite 2100 San Francisco, California 94104 Telephone (800) 955-9988 Internet www.sheltoncap.com January 14, 2013 VIA EDGAR Document Control Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Shelton Funds File Nos. 33-499 and 811-4417 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 28, 2012 of Registrant’s Post-Effective Amendment No 43 under the Securities Act of 1933 and Amendment No. 44 under the Investment Company Act of 1940. Sincerely, /s/ Teresa Axelson Teresa Axelson Chief Compliance Officer
